— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated December 30, 1983, which affirmed a determination and order of the State Division of Human Rights, dated June 17, 1982, which dismissed the complaint for failure to comply with the applicable Statute of Limitations.
Order confirmed and proceeding dismissed, without costs or disbursements.
Petitioner’s claim arose, at the latest, on November 12, 1979, when he was allegedly forced into announcing his retirement from respondent (see Matter of Queensborough Community Coll. v State Human Rights Appeal Bd., 41 NY2d 926, affg 49 AD2d 766). Because petitioner’s complaint was not filed with the State Division of Human Rights until November 18, 1980, over one year later, his claim was time barred (Executive Law, § 297, subd 5). Accordingly, the dismissal of the complaint was properly ordered. Titone, J. P., Bracken, Boyers and Lawrence, JJ., concur.